People v Epps (2014 NY Slip Op 06329)
People v Epps
2014 NY Slip Op 06329
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
RUTH C. BALKIN
THOMAS A. DICKERSON
SANDRA L. SGROI, JJ.


2000-10564
 (Ind. No. 2533/00)

[*1]The People of the State of New York, respondent,
vDarnell Epps, appellant.
Darnell Epps, Romulus, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Seth M. Lieberman of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y., former appellate counsel.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 27, 2003 (People v Epps, 305 AD2d 697), affirming a judgment of the Supreme Court, Kings County, rendered November 15, 2000.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BALKIN, DICKERSON and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court